OFFICE   OF THE   ATTORNEY    GENERAL   OF TEXAS
                                   AUSTIN

-04-
A-a-

       Honorable B. F. ?JboKse
       omnt y Audit or
       riitlalso GouJlty
       Edlnbur&, ‘pszps

       Eear sirt




                Your letter 0
       opfaionof th5rrdepartann
    Honorable E. F. &!olCoe,Page 2




         swantsen thousand, 6oven hundred (17,700) and
         in any aounty In this State having a population
         of not leea than seventy-amen   thousand (77,000)
         and not mare than wvoaty-revan thousand, one
         hundred (77,100) and in any oounty in this Stata
         hating a population 0f not less than seventy-
         BOVO~ thousand, rite bumma(77,500)    and not
         more than loventy-seven thoumid,   61x hundred
         (77,8OO), aooordlng to the last prmoedlng Fod-
         aral COMUB, the CanmIssioners  Court ia hereby
         authorized to allaw eaoh Uaremiesiont~ the PUP
         0r Birty Dollms (850) per month tar traveling
         ~xpsnee~ and depre0iatlan on bii~ aut0mabflo while
         oa orriaial buaine6a. Eaoh #U&I Commleeloner
         shall pay all expenoer in the operation of euoh
         autaobila and keep 886x1 in repair irae or any
         other charge to the county.

                 *. . ."

                 Article 2540, t’t6Vi66d Civil Statutes, 1925, provldoa
    .U rOuOW6t

              *mrtam   entering upon the duties 0r their
        ofriom, tha oounty jadgr and saoh ooauntm~ionor
        6h6l1 taka the obri0id oath, @nd l&all al60
        take a writton oath that ha will not be dirrot-
        ly or fndlreotly latere6tad in enr oontraot with,
        or olaim agalmt,    the oouaty In whiah he reBid66,
        UOOpt 6uoh Warrant6 a6 Play i68U9 to him a6 isO6
        0r orrice.    Za6h oommisoioner mball uooute a
        bond to be .SDQrOVed by thmmaty      judge in the
        mUi8Of three thOU6md dollar6, payable to the
        oounty treasurer, oonaitlonrd ior the faithful
        performmoe    of the duties of ,hi6 offloe, that he
        will pay over to hi6 oounty a3.1 money8 lll~gall~r
        paid to hian out of oountr rum,     aa voluntary
        paymat*    or otherwise, ana that he will not vote
        or give his aoneent to pay out aounty funds ox-
        oept ror lawful purpoa08.~

              It is assumed in your requoet that oao or athor
    0r the thma dates =mii0ma by you is the oorroot date rpiti
    which to oalculate  refund6 due te the eountr U~&OP th@ AOb
    in quutioa.    Your raqw6E raim6 tha point a6 to whet&r




t
Honorable B. 1. bWCee, Page 3




a OOUlltr OOSUEi66iOfBr Who Vote6 raS Md l-OO@iV@S OOUnt$’
funds a6 traveling apen6e under an unoonstitutlonsl stat-
ute 16 liable thsvsror.

          We intend to deal prIaoipally with this point,
althou&    und6rour OpInIon #o. O-414& addre66ed  to you and
approved April  9, 194l, It Is olear that suoh OcPmi86iOaer6
would be liable ror a refund or all payB8nt6 reeefVe& rr0m
and artsr the data or the ofrloial prrlImInarP annouaaamsnt
oi~the 1940 Pederal Consus, whloh aaoordlng to hour letter,
was June $38, 1910.
          In our opinion Ilo. 048ll   approved Ootsber 16
1940, thlr department held Howe Bill So. EW     Oh. 194 &t6
1957, Forty-il?th hegl6lature, unoon6tIt'utIb~   end Void as
It lppllsd to Camsron Oounty.   A6 appliedto Wlalgo Oouutr,
you were 6imilarlyadvlsed by our opinionHo. Sa7d approved
mroh al, lml.. The rlrst abovs #atIsned opinion IS round
In tb monthly x-sports or the Attorney General,  Volwie 1,
Book 10, pago SlE?.

            Judge COOleP, In hi6 rrOrk6 on OolutItutI6aal lImi-
tatlon6,   Voluu  1, EI65hthMItIon, at pag6 ma, saP8:
             "When a cktute    16 adjud@d   to k unoonrti-
      tution61,   it ir u ii It had asve~ been. Right6
      oanaat be built up under It;)~6mtraots       nhiah de-
      pend upon It for thslr mn6IdoratIaa an voidj
      it bh6titUt66     a prot6otloa   to no on6 Iho b66
      loted under it,    cad ao oas 6an be punI6hedtar
      hatins ref’u8ed obedienor to it before the deol-
      don wa6 made. Aad what l6 true        Of a6 aot void
      in tot0 is true also a6 to say pati 0r aa sot
      whloh I6 round to be unaon6tItutlonal, and uhioh,
      oon6eqruatly, i6, to be regarded u havlag never,
      at any time, bass possessed         Sa any lrgal imae."

            The    Supreme Court   or   T-6   in   SeISWnS   v.   Bowsi,   34
Ter. 33!540, did not oonstrue'tho above autharIt7 as announolng
a dootrlne that sn unootititutlonal law soul& be no proteatlan
to offioers or aitl6en6,bsfors the sams had be6a pamed klEonand
adjudged invalid. The court in its opinion raid:

           Ve are not wIllIng to endorse the propod-
      tfon, in it6 bmadert ssnle, that a mI6I8tsrIal
Honorable      B. F. UelCoe,Page 4



       oftloer   has ths ri@t and power to deal&e upon
       the aoastltutIonallty or uncoastitutloaslIty of
       a 5 lo t pas6ed with a llth er0rbdity 0r la w.  It
       16 ths duty or such orriioers to exeoute and not
       dm par8 jw&smn$ upon the law, aad we ars or the
       oplnloa that   the olerk 0r t&43 di6triat amart
       6hould have rdu0a      to hsvs Issued lxeoutioa In
       vlolatlon of what appearrd to be a valid and binding
       law, Until the ssue had been deslarsd void by the
       tribunal properly 06nstltu8ed tar that purpo6s.s

          The oatart or Tgxa6 have never dlreotly pa66sd
upon ths question rai8ed by your requert,    t+wlt   whether
a county 6om@l66loner,  voting  for and moeitiag   &n&s under
aa A6t orths Leglrlatum,     pa6sed with sll apgesraaoo ot
a raZld law wloh benefialal iaterert6 Imru       rolely to
su6h offiaer6 a6 provided la SeatIon l* Houss Bill S&3,
4Sth Ze&rlature,   I8 llabls.

          A2%101* tMQ, clupra, appear6 to ml60 a 70x-y 6drong
Iniennoe or 1IabIlIt.r usdsr 6uah an @at,.-however, br lettla&
roxth as a oondltlon of eaoh oo6ml6sloner!s bond, %hat h6




ars Illegal aad ior 50 Lawful pUrpos@, eanuot be qusrtIoaed.
Su6h ssndltIon of the e6s?6ilesionertsbond, hmrwer, applie6
with   equal     roroe   uxd dignity   to all   5.Uegal   paymentr,   whether
to the aoaPi6aIonrr6         th?m6elver or mds      to other oirlaerr.

            The Su rwe Court of Oklahma In the ease si Wade
v4 Board or 0, tmrnirslonsrs or Hamon Oountg, 17 Paa. and cl00
held that ths %#ard of qbunty SO6WI66isn,r6 Oi a smnty Wd
not bs penalinred ~uadsr oortaln sots of the Legislature far
p6pauat of 6alarie6     to oouaty offiarrr under66 unoonotltu-
tieail losal lot where rush psyasats were made in @ml faith
and berom the law Is doolared uaaoa6tltutIonaX, or berore
they am adtired     by ths proper aifIola1 as to Its unoon6tI-
tutianaltty.          /
                  <
            SUppOl%@d by later deolsI6ns I6 that 68ah,    ths
Supruse Court of Oklahoma rscogaIse8 au& view8 ths
er *&%d faith*~,Ia the lI@t ot a legal. duty
mlai6terI6l   offloerr under oertaln aatr
                                                                                         646



ELonomnbls B. F. YoKea, Pwa                 6




bare 8 t&sot personal intorent distinguiahhable from thoao
requlrlng them to perform mini8tarial aotabanaliaial  to the
publlo.

           It is the duty of thencrountr end dlstrlot attornaj8,
upon nqueet, to give an opinion er advloo in nrlting to v
Bounty or preeinot offloor of their distrlot or oounty, touoh-
ing their o~flalal duties (Article 558, Rerinad Clril Btatu@m,
19CS), and It has been the poll02 of the bttornay General of
Texas to 80 adrlea Slid offloer8 upon 8uah queStioa8 touohing
the publia lntereat, or oonoarning their ofrialal duty. (u-
tlela 4999, Retired Civil Statutes)    Tha Oklahoma authoritia8
appear to mooanita and be Inollaad to follow the supr~0
                                                       183 8. W.
&Urt Or lliiO8OUriifi the OR80 6@8 ail08 1. 'Willial~II,
1, trap whleh 6pinion, on PYJO 6;we quotet

            “In the @aBe at bar, it appears itom the NO-
      Ord that the Attorney ‘@~nOrdL Or the 8tata wa8
      oalled Upon Andy gave a written opinion to the aoun-
      fir aoul't of ~&t&W&y oounty, whloh WO8 the fiSOil
      0gant thereof, te the affect that the aot In
      qUO8tiOB Was UBOOI¶8titUtiOB~, Ftil Snd Void, and
      that 86id oourt Informed ro8pOndant of 86113apin-
      ian,    U~Q     mtiri0a     kia      not   to   WY   tbo   w-at      PLOLL-
      tioned        p1Oadfl&-8, aa4 that ii he did 80,
                    in the
      he nuld be held llablo upan hi8 bond for the
      emount a0 paid tbereoni

              *In the li@t of those diooJ,o8urem, the ra-
      8pondant not only had the lag&k rigbtto rai8e
      the oonstitutionalitg      of the aat, but under tho8e
      faots It beoama hi0 Is&al duty to do 80; other-
      ~5.88 he would h8vs paid the warrurt at hi8 peril.
      We therefore hold that fn tihe oa8a at bar the
      rerpondent had the right tOmi         the oonstitu-
      ti0mitg       0r the 06t M   1907."

           Se are not hare daolaring that a legal duty wa8
iniposed upon the county 4olEi018SiOIl0T8 to lUi80 Wij QueSti@
au to the aoMt~tutlonalltg   0r the aot at tiw time ihny voted
to pay themselves Under ita pravisione.   Momove~, t&r0 is
a pro8umption that they, in good raith, aotad under the belief
84110 wan 4onatttutiormL

              As pointed        out   in    Wilea 1. Wllmum,            supra,   auoh,
orfioero     ware not        lppolated (Pr aloeted to            pa08   upon   @On8ti-
Iionorabla F. T. HaKea, Page 13




tutional questions and it Is 4omon lsnowleUga that oounty
commissioners are not learned fa the law, ooneaquantly, not
qualified to intelligently pass upon 8ubh questions.

           The ocndltion of the eona;issioner% bond, hwatar,
leads UB to believe that the &pm60    Court of Oklahaaa an-
nounced what would be the corm&    rule Tollow~pingWile8 v.
willi6ma, eupra, to the sit4ot that under euah 8n aot of the
X.agi8latura whose ~rovieions are colaly t.~the personal and
bswi0frrl interests 0r the oiriaar,kn0ub~6~e on the part
0r the obfioar 0r it8 unaonstitutionctitp, rooafrad tibnwgh
adrioe givan him by his county or diotriot attorney or in-
dlraotly fmn the kttornag Saneral or Taxas, Is ayfrlcfent
to deprive such orfloor al any aquitios antl fix liability
rr4i0 that tiv on r0r illegal papment8 voted r0r and. maelrad
under raid unoonstitutional law.

           In answering the above question, thorarora, It
la the opinionof thfa departniont that the time from whioh
to oaloulate rerunasdue r0r illegal       pay303nt8under the Aot8
or 1983, 45th Lsgiolatcra, Ch. 194, i8 the data 08 whloh the
county oanmissloner raaeired authorltetivo advioa that ruoh
AH was UIlOOll8ti tUtiOll&~.    Wore ths above Act aonrtitutional,
it wo ulAalo  0ng l   oppll
                         r to Hidalgo County    after the off%oW
prolhlnary publieetion       or th4 1940 Federal Canouo, hum0 pat-
wnts made thereafter wow clearly illegal and shauld be ro-
fundacl to the countAT.

                                        Youm   vary truly
                                   ATWIWEY o]EIJERALOF TIZAS



                        /          BY
 ATTORNEY GENERAL
                        i